Citation Nr: 1812105	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  13-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability, to include ankylosing spondylitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran served on active duty from November 25, 1975, to December 23, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In the July 2012 rating decision, the RO reopened the claim of service connection for ankylosing spondylitis, and then subsequently denied the claim on the merits.  The RO reopened the claim after prior decisions in June 1976 and August 1976 denied service connection for spondylolysis of the lumbar spine.  The earlier claim is now being reconsidered pursuant to 38 C.F.R. § 3.156(c) in light of service personnel records received in February 2012, which are relevant to the instant claim. 

In March 2016, the Veteran requested a videoconference hearing before the Board about the issue on appeal.  In August 2017, the Board remanded this matter to arrange for a Board hearing.  Upon remand, a Board hearing was scheduled for November 2017.  The Veteran was sent advance notice of this hearing in September 2017, with a follow-up reminder in October 2017.  He did not appear for the hearing.  He has not subsequently asked that the hearing be rescheduled.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e).  


FINDING OF FACT

The low back disability of spondylolysis, which clearly and unmistakably preexisted the Veteran's service, was clearly and unmistakably not aggravated therein, and a current low back disability of degenerative disc disease (DDD) is not related to service.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability are not met.  38 U.S.C. §§ 1111, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Once the presumption of soundness applies, the burden of proof shifts to and remains with VA to prove both preexistence and aggravation by clear and unmistakable evidence.  A "claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong," even if clear and unmistakable evidence establishes that a disease preexisted service.  In other words, the "burden is not on the claimant to show that his disability increased in severity."  To the contrary, the burden is on VA to "establish by clear and unmistakable evidence that [a preexisting disease] did not [increase in severity during service] or that any increase was due to the natural progress of the disease."  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn v. Shinseki, 25 Vet. App. 231 (2012).  

B.  Discussion

In this case, the Board finds that service connection for a low back disability is not warranted as one low back disability (spondylolysis) preexisted the Veteran's service and was not aggravated therein, and another current low back disability (DDD of the lumbar spine) is not related to service.

As a threshold matter, the evidence establishes that the Veteran is currently diagnosed with spondylosis and DDD of the lumbar spine.  See, e.g., June 2012 VA examination report.  Spondylosis may be, but is not necessarily, classified as a congenital defect of the spine.  See VBA Manual M21-1, III.iv.4.A.5.b., Considering Notable Congenital or Developmental Defects.  Here, the evidence does not indicate that the Veteran's spondylosis is a congenital defect.  Accordingly, the Board will assume for purposes of this appeal that it is not a congenital defect.  Thus, service connection is not prohibited on this basis.  See 38 C.F.R. § 3.303(c).

With regard to whether the condition preexisted his entrance into service, the Veteran's service treatment records (STRs) include a November 1975 entrance physical examination.  At that time, the Veteran did not report a preexisting back condition and the physical examination did not note a spine disorder.  Because a low back condition is not noted at service entrance, the Veteran is presumed sound.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.

There is, however, clear and unmistakable evidence that the condition preexisted his service.  First, the STRs establish that the condition preexisted service.  The Veteran served just under one month of active duty.  The STRs show that he presented for treatment during this time period with complaints of low back pain after physical training with a history of falling on his back three days prior.  The Veteran had pain and mild spasm on physical examination, and x-rays showed spondylolysis at L5.  He then underwent a Medical Evaluation Board (MEB) proceeding in December 1975, which found that the condition existed prior to service and was not aggravated by service.  The narrative MEB report reiterated these events and then concluded that the Veteran had no unfitting physical disability incurred in or aggravated by military service.  He was recommended for separation, which occurred shortly thereafter.  Thus, based on the medical judgment of the MEB panel, it was determined that the condition preexisted service.  

Second, the Veteran underwent a VA examination in June 2012, and the VA examiner concluded that the condition existed prior to service.  

Based on this evidence, it is clear and unmistakable (i.e., undebatable) that spondylolysis preexisted service.  Thus, the first prong of the presumption of soundness is rebutted.

The evidence also makes it clear and unmistakable that the condition was not aggravated by service.  First, the MEB panel in December 1975 made a specific finding that the condition was not aggravated by service.  This is more than an "X" marked on the panel's report without further explanation.  To the contrary, the narrative report explains the facts and reasoning for this determination.  See Horn, 25 Vet. App. at 240-41.  In addition to the MEB report, the June 2012 VA examiner also determined that the condition was clearly and unmistakably not aggravated beyond its natural progression by service.  The VA examiner explained that there is no evidence presented that the fall aggravated the natural progression of the back condition which the Veteran had prior to military service.  The examiner stated that the opinion was based on review of the medical records and clinical experience and expertise.

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the contemporaneous MEB findings or the VA examiner's opinion.  The opinions and explanations are clear and unequivocal, and are based on the relevant information, including the relevant in-service (and post-service) information.  Moreover, the opinions' explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

To this extent, the Veteran has no duty to present any evidence of aggravation.  The VA examiner's opinion states that "there is no evidence presented that the fall aggravated" the preexisting back condition.  The VA examiner's opinion simply posits that, from a medical perspective, there must be some evidence of aggravation to conclude that the fall during service worsened the preexisting back condition.  Absent such evidence, the opinion follows that there was not aggravation.  This opinion does not shift the burden of proof to show no aggravation because the VA examiner was stating a medical conclusion whereas the determination regarding aggravation is a legal conclusion.  Therefore, it is not inadequate to determine that there was no aggravation.  See Wise v. Shinseki¸ 26 Vet. App. 517, 531-32 (2014); Jones v. Shinseki, 23 Vet. App. 388, 391 (2010). 

Accordingly, this evidence collectively establishes by clear and unmistakable (i.e., undebatable) evidence that the condition was not aggravated during service.  Thus, the second prong of the presumption of soundness is also rebutted.

Because the evidence establishes by clear and unmistakable evidence that the condition preexisted service and was not aggravated by service, the presumption of soundness is rebutted in its entirety and service connection.  As service connection cannot be established for a condition when the presumption of soundness is rebutted, service connection is not warranted for the pre-existing low back disability of spondylosis.  See Wagner, 370 F.3d at 1096.  

With regard to the Veteran's DDD of the lumbar spine, there is no indication that the condition that was diagnosed in 2011 according to the June 2012 VA examiner is related to his service.  In an August 2012 statement, the Veteran wrote that he was treated for his lumbar spine during service and had continual treatment after service.  However, his assertion is the type of speculative and conclusory inference that is insufficient to indicate a nexus to service for this specific low back disability.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010); cf Colantonio v. Shinseki, 606 F.3d 1378, 1381-82(Fed. Cir. 2010).  Accordingly, there is no basis to conclude that the condition is related to service and no need to obtain a further VA examination to address this question.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In conclusion, the preponderance of the evidence is against the claim in its entirety with the even higher evidentiary burdens addressed above.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a low back disability is denied.  See 38 U.S.C. § 5107(b) 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disability is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


